Name: Council Regulation (EEC) No 2820/84 of 3 October 1984 amending Regulation (EEC) No 435/80 as regards the lists of ACP States and countries and territories (St Christopher and Nevis, Brunei)
 Type: Regulation
 Subject Matter: European construction;  Asia and Oceania;  agricultural activity
 Date Published: nan

 6 . 10 . 84 Official Journal of the European Communities No L 266/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2820/84 of 3 October 1984 amending Regulation (EEC) No 435/80 as regards the lists of ACP States and countries and territories (St Christopher and Nevis, Brunei) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 2092/83 (2), and in particular Article 1 (3) thereof, Having regard to the proposal from the Commission , Whereas Brunei and St Christopher and Nevis, which appear in the list of countries and territories in Annex II to Regulation (EEC) No 435/80 have gained inde ­ pendence ; whereas St Christopher and Nevis acceded to the Second ACP-EEC Convention on 5 March 1984, thereby becoming an ACP State ; Whereas the lists appearing in Annexes I and II of Regulation (EEC) No 435/80 should be adapted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 435/80 is hereby amended as follows : 1 . The following entry shall be added to Annex I : 'St Christopher and Nevis'. 2 . In Annex II , point 3 :  the entry 'Brunei ' shall be deleted,  the terms 'Associated States in the Caribbean (Antigua, St Kitts, Nevis and Anguilla)' shall be replaced by the term 'Anguilla'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1984. For the Council The President P. BARRY (') OJ No L 55, 28 . 2 . 1980 , p . 4 . 4 OJ No L 204, 28 . 7 . 1983 , p . 1 .